DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 27 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,626,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 6-8, and 10-20 are allowed.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art fail to disclose or suggest with sufficient specificity an ultraviolet
absorbing glass article having the composition as recited in the instant claims, which
result in the recited properties. Specifically, a soda lime silica glass comprising the
recited amounts of iron oxide, TiO2, Se, CoO, and NiO having the recited relationships.
The glass article meets the limitations pertaining to the amount of CoO in relation to the
amount of the NiO. The glass article has the specified properties specifically when the
glass has a thickness of 3.5 mm the ultraviolet transmittance is 2% or less and a visible
light transmittance is 10%-16.7%.

	The closest prior art is deemed to be JP 2000-247679 A by Nagashima et al.
Nagashima et al. discloses a similar composition but does not teach the specific
compositional limitations with sufficient specificity having the required properties..

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A. BOLDEN/
Primary Examiner
Art Unit 1731



EAB
1 July 2022